Restriction
This application discloses the following embodiments: 
Embodiment 1: 1.1 - 1.4
Embodiment 2: 2.1 - 2.4 
Embodiment 3: 3.1 - 3.4
Embodiment 4: 4.1 - 4.4
Embodiment 5: 5.1 - 5.4 
Embodiment 6: 6.1 - 6.4
Embodiment 7: 7.1 - 7.4 
Embodiment 8: 8.1 - 8.4
Embodiment 9: 9.1 - 9.4
Embodiment 10: 10.1 - 10.4 
Embodiment 11: 11.1 - 11.4
Embodiment 12: 12.1 - 12.4 
Embodiment 13: 13.1 - 13.4
Embodiment 14: 14.1 - 14.4
Embodiment 15: 15.1 - 15.3 
Embodiment 16: 16.1 - 16.3
Embodiment 17: 17.1 - 17.2 

The above embodiments divide into the following patentably distinct groups of designs:
Group I: Embodiment 1 
Group II: Embodiment 2 
Group III: Embodiments 3 - 5
Group IV: Embodiment 6 
Group V: Embodiments 7 - 9 
Group VI: Embodiments 10 and 11
Group VII: Embodiment 12 
Group VIII: Embodiment 13 
Group IX: Embodiment 14
Group X: Embodiment 15 
Group XI: Embodiment 16 
Group XII: Embodiment 17

Groups I through XII involve a difference in appearance.  Multiple embodiments of a single inventive concept may be included in the same design application only if they are patentably indistinct.  In re Rubinfield, 270 F.2d 391, 123 USPQ 210 (CCPA 1959).  Embodiments that are patentably distinct from  In re Platner, 155 USPQ 222 (Comm’r Pat. 1967).  The overall appearance of the twelve groups of seating furniture differs do to the shapes and configurations of each, with Group I showing a slatted seat having a backrest; Group II showing an armrest for seats; Group III showing a six-sided seating unit with a slatted top and an opening near two of the sides; Group IV showing a six-sided seating unit having an hexagonal opening in the center; Group V showing a rectangular frame-like structure having a bench along one or two of its sides; Group VI showing an oval and square frame-like structure having a slatted bench on top of one of its sides; Group VII showing a multi-sides panel structure having a plurality of benches along several of its sides; Group VIII showing a circular structure having a slatted bench along its circumference;  Group IX showing an oval structure having a slatted bench along one of its sides; Group X showing a multi-curved freeform shaped bench having a slatted seat; Group XI showing a long straight bench having a slatted seat; and, Group XII showing a circular bench having a slatted seat.  These differences create patentably distinct designs.
 
Because of the differences identified, the embodiments are considered to either have overall appearances that are not basically the same, or if they are basically the same, the differences are not minor and patentably indistinct or are not shown to be obvious in view of analogous prior art.

Restriction is required under 35 U.S.C. § 121 to one of the patentably distinct groups of designs.

A reply to this requirement must include an election of a single group for prosecution on the merits even if this requirement is traversed. 37 CFR § 1.143.  Any reply that does not include an election of a single group will be held nonresponsive.  Applicant is also requested to direct cancellation of all drawing figures and the corresponding descriptions which are directed to the nonelected groups.  Renumbering of the drawing figures in any elected Group is neither required nor permitted.  For ease of comparison with the International Registration, and for compliance with 37 CFR 1.1026 and Section 405 of the Administrative Instructions, the numbering of the drawing figures included in the elected Group should not be changed.  

Should applicant traverse this requirement on the grounds that the groups are not patentably distinct, applicant should present evidence or identify such evidence now of record showing the groups to be obvious variations of one another. If the groups are determined not to be patentably distinct and they remain in this application, any rejection of one group over prior art will apply equally to all other groups.  Ex parte Appeal No. 315-40, 152 USPQ 71 (Bd. App. 1965).  No argument asserting patentabil-ity based on the differences between the groups will be considered once the groups have been determined to comprise a single inventive concept.
 
Ex parte Heckman, 135 USPQ 229 (P.O. Super. Exam. 1960).
 
The references are cited as pertinent to the claimed design, but no determination as to patentability has been made pending a response to this restriction requirement.

Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR 1.33(b).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Ann Calabrese whose telephone number is (571) 272-8704.  The examiner can normally be reached Monday through Thursday from 7:00am to 5:30pm, Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shannon Morgan, can be reached at (571) 272-7979.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/private_pair/index.jsp. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

If applicant wishes to communicate by telephone, the examiner may be reached by email to arrange a time for applicant to initiate the telephone interview: mary.calabrese@uspto.gov. The merits of the application may not be discussed via email unless an appropriate authorization for email communication is placed in the U.S. application file at the USPTO.  Replies to office actions may not be sent via email.  For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:

"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33  and 37 CFR 1.34  concerning any subject matter of this application by video conferencing, instant messaging, or MPEP 502.03 II (Article 5) for more details.

Discussion of the Merits of the Case
In any application not prosecuted by the inventor, a Power of Attorney (POA), filed with the USPTO in the specific case, is required whether or not attorney for the applicant has POA authority in a foreign IP office. Only US registered Practitioners (not foreign attorneys) may represent applicants before the USPTO. Legal entities must be represented by US registered Practitioners.  Examiner may not discuss the merits or specifics of a case without a proper POA on file.  The POA form submitted in the international phase is not effective for purposes of the US. The proper form is available at:   https://www.uspto.gov/web/forms/sb0080.pdf

When Responding to Official USPTO Correspondence 
When responding to an official correspondence issued by the USPTO, including refusals, Notice of Allowances, or Notice of Abandonments, please note the following:

The USPTO transacts business in writing. Applicants may submit replies to Office actions only by:
Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Mailing should be done sufficiently in advance to ensure the USPTO receipt prior to reply period expiration
Facsimile to the USPTO's Official Fax Number (571-273-8300) (Do Not Fax Formal Drawings)
Hand-carry to USPTO's Alexandria, Virginia Customer Service Window

For additional information regarding responding to office actions see: 
https://www.uspto.gov/patents-maintaining-patent/responding-office-actions

Note that correspondence received will appear in Public PAIR, which may be viewed by the applicant at:
https://portal.uspto.gov/pair/PublicPair


/MARY ANN CALABRESE/Primary Examiner, Art Unit 2913                                                                                                                                                                                                        07/06/2021